Appeal Reinstated, Motions Disposed, and Order filed September 6, 2018




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00533-CV

                         SUSAN FLANDER, Appellant

                                        V.

                    STATE FARM INSURANCE, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1105515


                                     ORDER

      We abated this appeal on July 26, 2018, for the order on appeal to be made
final. We stated we would reinstate the appeal after a supplemental clerk’s record
containing a final judgment was filed with this court. The supplemental clerk’s
record with a final judgment has been filed.

      Accordingly, we REINSTATE the appeal. Appellant’s motions to reinstate,
filed July 31, 2018, and August 8, 2018, are GRANTED.
      Appellant’s motion to change the style of the appeal, filed July 24, 2018, is
DENIED.

      Appellant’s motion to transfer venue, filed August 29, 2018, is DENIED.

      Appellant’s brief was filed while the appeal was abated. Appellee’s brief is
due by October 5, 2018.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown




                                        2